           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                    PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCOOL DISTRICT, et al.                       DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, and TIFFANY ELLIS               INTERVENORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for February and March 2019, NQ 5496, and authorizes
payment. The Court attaches Ms. Powell's bill for the second quarter
of 2019. The Court will authorize payment if there are no objections
after seven calendar days. NQ 5034.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
 July 19, 2019                                                       15401 Chenal Pkwy
                                                                     Apt2301
                                                                     Little Rock, AR 72211



 The Honorable D. Price Marshall, Jr.
 Judge, United States District Court
 Eastern District of Arkansas
 600 West Capitol, Room D258
 Little Rock, AR 72201-3325

 Re: Fees for April through June 2019

 Your Honor: Per your order of November 3, 2016, I am submitting my request for reimbursement
 for my activities related to the PCSSD's and JNPSD's implementation of areas of Plan 2000 that
 remain under Court supervision. An asterisk at the beginning of an entry denotes fees that have
 been equally divided between the two districts. Fees for PCSSD total $450.00. The total for
 JNPSD is $150.00. The total reimbursement request is $600.00. I was on vacation at the time of
 the May meeting. Because of numerous scheduling conflicts, the parties could not hold the June
 meeting until the first week of July. The July meeting is scheduled for later this month.

 PCSSD
 April 19 - Attended Donaldson Scholarship Program Evaluation dissertation at the University of
 Arkansas, Little Rock - 1 hour ($300)
 * April 24 - Monthly Status Meeting - 1 hour ($150)
 PCSSD TOTAL $450.00

 JNPSD
 *April 24 - Monthly Status Meeting - 1 hour ($150)
 JNPSD TOTAL $150.00

 Please contact me if you have any questions or concerns related to this request.

 Sincerely,

n'}a,,_~ Z. ~ I /
 Margie L. Powell
 Court Expert
